Citation Nr: 0422067	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  00-20 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff




INTRODUCTION

The veteran had active service from April 1953 until April 
1973.  He died on November [redacted], 1999.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Louisville, 
Kentucky, which denied the benefit sought on appeal.

This matter was previously before the Board in September 
2003.  At that time, a remand was ordered to accomplish 
additional development.  


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1999; the certificate of 
death noted the immediate cause of death to be hepatic 
encephalopathy, due to cholangiocarcinoma, with deep venous 
thrombosis and pulmonary embolus indicated as other 
significant conditions contributing to death but not 
resulting in the underlying cause.  

2.  At the time of death, the veteran was service-connected 
for pulmonary tuberculosis, rated as 30 percent disabling, 
and defective hearing, rated noncompensable.

3.  The competent medical evidence of record fails to 
demonstrate a causal link between the veteran's fatal hepatic 
encephalopathy due to cholangiocarcinoma, or deep venous 
thrombosis and pulmonary embolus which contributed to death, 
and his active service or any service-connected disability. 




CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1103, 
1310, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Duty to Notify

A February 2002 letter apprised the appellant of the 
information and evidence she needed to submit to substantiate 
her claim, as well as her and VA's development 
responsibilities.  She was also advised to send any 
additional evidence pertinent to the appeal to VA.  Based on 
the above, the Board finds that the requirements under the 
VCAA with respect to the duty to notify have been satisfied 
in this case and that no further notice is required.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II) held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  

As the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not address whether, and, 
if so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination" for 
the appellant to overcome.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in February 2002 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his or her claim, 
and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  


Duty to Assist

The Board finds that the RO has provided adequate assistance 
in the development of the appellant's claim.  The veteran's 
service medical reports are of record, as well as private and 
VA post service clinical reports.  Further, a December 2000 
letter written by B. M. E., M.D. is affiliated with the 
claims folder.  Also of record are VA examination reports and 
opinion statements.  Additionally, the appellant has 
submitted statements in support of her claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.

Relevant law and regulations:
Service connection, generally

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).



Service connection for the cause of death

According to VA law and regulations, service connection may 
be granted for disabilities resulting from a disease or 
injury incurred or aggravated during active service.  See 38 
U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  The death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there is a causal 
connection.  Id.  Medical evidence is required to establish a 
causal connection between service or a disability of service 
origin and the veteran's death.  See Van Slack v. Brown, 5 
Vet. App. 499, 502 (1993).

Factual background

During service, the veteran was diagnosed with pulmonary 
tuberculosis.  He underwent a right lobectomy in 1959.  The 
veteran complained of hearing loss in service, and hearing 
loss was diagnosed on VA examination three months after 
service, in July 1973.  Following discharge, he raised claims 
for service connection for tuberculosis and hearing loss.  In 
August 1973, the RO issued a rating decision which granted 
service connection for those disabilities, and which assigned 
a 30 percent evaluation for the pulmonary tuberculosis, and a 
noncompensable evaluation for the hearing loss.  

In June 1991, the veteran underwent pulmonary function 
studies at Ireland Army Hospital.  Such tests showed an 
impression of mild restrictive versus mild obstructive 
disease of the lungs.  

A chest x-ray taken in June 1998 showed no acute 
cardiopulmonary disease.

In May 1999, the veteran experienced a loss of appetite and 
involuntary weight loss.  He also developed nausea and dry 
heaves and noticed a change in his stool color.  Due to these 
symptoms, he sought treatment at Ireland Army Hospital.  
Several studies were conducted, revealing an obstructing 
lesion in the central portion of the common bile duct.  That 
finding was made in July 1999.  

In July 1999, the veteran was treated at Hardin Memorial 
Hospital, where he underwent the endoscopic placement of a 
bilary stent to resolve his obstruction.  Brushings of the 
common bile duct were positive for adenocarcinoma.  Further 
tests led to a diagnosis of cholangiocarinoma.  

A July 1999 treatment report from Ireland Army Hospital 
indicated that the veteran's lungs were clear, with no 
infiltrate seen.  

An August 1999 treatment report from Norton Hospital noted 
normal pulmonary findings.  By September 1999, records from 
that facility also showed a diagnosis of deep venous 
thrombophlebitis.  

November 1999 reports from Hardin Memorial Hospital reveal 
complaints of chest pain and shortness of breath.  A nuclear 
ventilation perfusion lung scan demonstrated findings 
consistent with an intermediate to high probability of 
pulmonary embolism.  

Upon hospitalization in November 1999, the veteran was 
treated for diagnoses including sepsis, secondary to 
cholangiocarcinoma, and bilateral deep venous thromboses with 
pulmonary embolus.  

The veteran died on November [redacted], 1999.  The Certificate of 
Death lists the immediate cause of death as hepatic 
encephalalopathy, due to cholangiocarcinoma.  Deep venous 
thrombosis and pulmonary embolus were indicated as other 
significant conditions contributing to death but not 
resulting in the underlying cause.  

In a letter written in June 2000, B. M. E., M.D., discussed 
the veteran's death.  He explained that the cancer had 
complications of sepsis and hepatic encephalopathy.  It was 
indicated that the cancer led to a hypercoagulable state and 
that this thereby caused him to develop deep venous 
thromboses (DVTs).  The DVTs subsequently caused pulmonary 
emboli.  The physician then explained that the hypoxia 
related to the pulmonary emboli and the associated hepatic 
encephalopathy ultimately led to the veteran's demise.  

Dr. B. M. E. then addressed the question of whether the 
veteran's service-connected tuberculosis had any bearing on 
his death.  Dr. B. M. E. made clear that he had not reviewed 
any pulmonary function studies and that he was unfamiliar 
with the veteran's underlying lung function.  He speculated, 
however, that a 67-year-old individual with previous 
tuberculosis would not have had normal pulmonary function.  

Dr. B. M. E. stated that the DVTs and pulmonary emboli that 
arose in the months leading up to the veteran's death were 
not caused by his service-connected pulmonary tuberculosis.  
However, he did believe that the pulmonary tuberculosis 
compounded the negative effects of those other pulmonary 
conditions.  Dr. B. M. E. noted that the veteran had not 
suffered a single massive pulmonary embolus but rather had 
multiple segmental and subsegmental sized red shaped 
profusion defects consistent with pulmonary emboli, as well 
as one large defect in the lungs.  Dr. B. M. E. concluded 
that the hypoxia produced by those multiple pulmonary emboli 
on top of the veteran's already damaged lung parenchyma from 
his previous tuberculosis certainly worsened his hepatic 
encephalopathy and hastened his death.  

In September 2000, a VA opinion was sought regarding the 
possibility of a relationship between the veteran's service-
connected pulmonary tuberculosis and his fatal hepatic 
encephalopathy due to cholangiocarcinoma.  The VA examiner 
failed to find that the veteran's tuberculosis materially 
influenced or accelerated his death.  However, that examiner 
did not offer any supporting rationale for that conclusion. 

An additional VA opinion was offered in August 2003.  At that 
time, the VA examiner, after reviewing the claims file, found 
that the veteran's service-connected pulmonary tuberculosis 
did not contribute to his death.  In support of that 
conclusion, the examiner cited lung function studies 
performed in 1991.  Such studies showed that the veteran had 
mild restrictive versus mild obstructive disease of the 
lungs.  The examiner stated that, as a pulmonary physician, 
it was his expert opinion that those lung function studies 
contained no evidence of significant airways disease.  He 
further noted that such testing was performed more than 30 
years following separation from service.  He therefore found 
it unlikely that the veteran had any significant service-
connected lung disability at the time of his death in 
November 1999.

Analysis

At the outset, the Board notes that direct service 
connection, including on a presumptive basis, for the 
veteran's terminal hepatic encephalopathy due to 
cholangiocarcinoma has not been established because competent 
(clinical) evidence of record does not establish that the 
disease was present during either period of service, nor 
manifested or aggravated within the applicable presumptive 
period of one year following service for cardiovascular-renal 
disease.  There is no competent medical opinion stating such.  
Further, it has not been contended, and the record does not 
show, any relationship between the veteran's noncompensable 
hearing loss and his fatal cholangiocarcinoma.

As stated previously, a grant of service connection for the 
cause of the death of a veteran is warranted where the 
evidence establishes that a service-connected disability was 
either the principal or a contributory cause of death.  Here 
the medical evidence contains a June 2000 opinion written by 
B. M. E., M.D., in which he stated that the veteran's 
service-connected pulmonary tuberculosis did not cause any of 
the conditions factoring in his death.  In this regard, he 
specifically concluded that neither the cholangiocarcinoma, 
deep venous thrombosis, nor pulmonary emboli, were caused by 
the veteran's service-connected pulmonary tuberculosis.  
However, he believed that the pulmonary tuberculosis 
compounded the negative effects of those other pulmonary 
conditions, hastening the veteran's demise.  

While Dr. B. M. E.'s opinion is certainly competent, it is 
observed that, by his own admission, he had not reviewed any 
of the veteran's pulmonary function studies and therefore had 
no familiarity with the veteran's underlying lung function.  
This greatly undercuts the probative value of his 
conclusions.  Moreover, even if his statement were found to 
be fully probative, an award of service connection for the 
cause of the veteran's death would not be appropriate, for 
the reasons discussed below.

Once again, to be considered a contributory cause of death, a 
service-connected disability must be shown to have 
contributed substantially or materially in combining to cause 
death, or to have aided or lent assistance to the production 
of death.  38 C.F.R. § 3.312(c).  It is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there is a causal connection.  

Based on the legal standard as detailed above, Dr. B. M. E.'s 
June 2000 opinion does not establish entitlement to the 
benefit sought on appeal.  Even accepting his premise that 
the service-connected pulmonary tuberculosis compounded the 
effects of his other conditions, it cannot be demonstrated 
that such compounding had substantial or material effects.  
Indeed, the VA clinical reports of record, as noted by the VA 
examiner in August 2003, demonstrated only mild effect.  Such 
objective clinical findings, including pulmonary function 
tests of record, do not support a conclusion that the 
service-connected tuberculosis hastened death.

Finally, the contention of a relationship between the 
veteran's service-connected pulmonary tuberculosis and his 
death is further weakened by the August 2003 VA clinical 
opinion.  In that statement, a VA examiner found that the 
veteran's service-connected pulmonary tuberculosis did not 
contribute to his death.  The Board finds this opinion to be 
highly probative, for several reasons.  First, the VA 
examiner noted that he had reviewed the claims file, 
including earlier pulmonary function tests.  Moreover, the VA 
examiner identified himself as a pulmonary physician with 
expertise in the field.  Finally, he supported his conclusion 
with specific evidence, namely a June 1991 pulmonary function 
test which he interpreted as showing an absence of 
significant airways disease.  

In conclusion, the competent evidence of record, when viewed 
as a whole, fails to establish a causal relationship between 
the veteran's service-connected pulmonary tuberculosis or 
hearing loss and the cause of his death from hepatic 
encephalopathy, due to cholangiocarcinoma.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



